Citation Nr: 1710105	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2014, the Board denied the Veteran's claims for increased ratings for his right and left knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in March 2015 the Court vacated the Board's decision and remanded the claims to the Board for appropriate action in accordance with the JMR.

The Board remanded the claims in June 2015 and May 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is sincerely regrettable, the Board finds that additional development is necessary prior to appellate review. 

There are outstanding VA treatment records.  Specifically, a March 8, 2016 VA treatment record indicates that the Veteran was scheduled for an appointment on March 22, 2016 and a January 29, 2016 VA treatment record indicates that the Veteran should return for a follow up appointment for his bilateral knee pain 
in July 2016.  Treatment records subsequent to March 8, 2016 have not been associated with the record.  

In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to   be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible,   with range of motion measurements of the opposite undamaged joint.  The most recent VA knee examination from August 2015 does not contain the requisite findings.  Accordingly, on remand the Veteran should be afforded another VA   knee examination to determine the nature and severity of his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since March 8 2016.  

2.  Ask the Veteran to provide completed release forms with the names and addresses of any medical care providers who have treated him for his knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right and left knee conditions.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's knees, and should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.    If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to provide an opinion as to whether the crepitus, grinding, and popping symptoms,   to include the positive grind test with retropatellar pain noted on the 2010 examination, are due to his meniscus removal, are due to his degenerative joint disease, or     are due to a combination of both conditions.  If those symptoms are not due to the meniscus removal or the degenerative joint disease, the examiner should address the etiology of those symptoms.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

